Case 20-41308        Doc 326   Filed 04/15/20 Entered 04/15/20 08:25:47          Main Document
                                           Pg 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 In re:                                     )      In Proceedings
                                            )      Under Chapter 11
 FORESIGHT ENERGY, L.P., et al.             )
                                            )
          Debtors.                          )      Bk. No. 20-41308-659
                                            )      Jointly Administered
                                            )
                                            )      Related Docket Nos.: 206 and 277
                                            )

                     NOTICE OF WITHDRAWAL OF
   OBJECTION TO DEBTORS’ APPLICATION FOR AN ORDER AUTHORIZING
       THE RETENTION AND EMPLOYMENT OF BAILEY & GLASSER LLP
   AS SPECIAL COUNSEL FOR THE DEBTORS AND DEBTORS IN POSSESSION
                NUNC PRO TUNC TO THE PETITION DATE

          MITCHELL/ROBERTS PARTNERSHIP, an Illinois Partnership; REBA L.

 MITCHELL, individually and as Trustee and Beneficiary of the Robert H. Mitchell

 Residual Trust; CARL INMAN, Independent Executor of the Estate of Russell J. Inman,

 Deceased; CAROL DEAN CRABTREE; ROBIN LYNNE KEE WILLIAMS; JOHN MILO

 KEE; J. EARL BALDWIN, Personal Representative of the Estate of Beverly B. Adams,

 Deceased; J. EARL BALDWIN, Personal Representative of the Estate of Katherine

 Baldwin, Deceased; and DAVID SENSENEY, Executor of the Estate of Marguerite Boos,

 Deceased (collectively, the “Subsidence Rights Claimants”), by and through their

 undersigned attorneys, hereby withdraw their objection to the Debtors’ Application for an

 Order Authorizing the Retention and Employment of Bailey & Glasser LLP as Special Counsel

 for the Debtors and Debtors in Possession Nunc Pro Tunc to the Petition Date.
Case 20-41308    Doc 326    Filed 04/15/20 Entered 04/15/20 08:25:47       Main Document
                                        Pg 2 of 2


                                                SILVER LAKE GROUP, LTD.

                                                /s/ Steven M. Wallace
                                          By:   _________________________________
                                                Steven M. Wallace #35738
                                                6 Ginger Creek Village Drive
                                                Glen Carbon, IL 62034
                                                Phone: (618) 692-5275
                                                Fax: (888) 519-6101
                                                Email: steve@silverlakelaw.com

                                                Thomas DeVore
                                                118 N. Second Street
                                                Greenville, IL 62246
                                                Phone: (618) 664-9439
                                                Fax (618) 664-9486
                                                Email: tom@silverlakelaw.com

                                                Counsel to the Subsidence Rights
                                                Claimants




                                      Certificate of Service

        The undersigned certifies that a true and correct copy of the foregoing was served
 electronically this 15th day of April, 2020, via CM/ECF to all persons receiving notice
 through that system.

                                          /s/ Steven M. Wallace
                                          _________________________________________




                                                2
